DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 26 July 2022 have been fully considered but they are not persuasive.
Regarding the § 112 rejection, Applicant’s amendment has overcome this rejection.
Regarding the § 103 rejection, Applicant argues that KANG monitors the pump current value to detect current ripples that are associated with residual water – not monitoring electric current to determine that the sump is empty.  Examiner strongly disagrees.  
As taught in KANG at ¶ [0076]-[0077], the “residual water state” is a determination based on “current” to determine “whether or not there is residual water” (emphasis added).  This clearly indicates that current is monitored to determine whether or not the sump is empty.  Manifestly, in determining if residual water remains or if residual water does not remain, KANG implicitly/inherently teaches the difference between whether or not residual water remains (i.e. the sump is either empty or not empty) based on the broadly recited “predetermined amount” of current change.  Accordingly, KANG reads on the invention as claimed. 
Applicant further argues against Examiner’s statement that “using either the water level sensor or drain motor current sensor to determine a fault in the other would have been routine to one having ordinary skill in the art,” alleging that the cited references and common knowledge provide no support for this position.  Examiner disagrees and submits that it is well-within the general knowledge and skill of one having ordinary skill in the art to understand that if two sensors are sensing different results that one of the sensors is providing a faulty result.  This is mere common sense and quite predictable result.  If Applicant disagrees, Applicant should present arguments directed to any unpredictable or unexpected results as Applicant is wholly silent with respect to any patentability arguments and no patentable distinction is readily apparent based on the current record.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 7-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0164143 to KANG in view of US 2019/0010651 to NA et al. (“NA”).
Regarding claims 1-2, 4, 7, and 10-13, KANG discloses a washing machine appliance (1) comprising: 
a sump (bottom of tub 14) for collecting wash fluid; 
a supply valve (water supply unit 150, see also supply valve at ¶ [0065]) for providing the wash fluid into the sump; 
a drain pump (145) for discharging the wash fluid from the sump; 
a current sensor (162) operably coupled to the drain pump, 
a water level detection system (161) comprising a pressure sensor fluidly coupled to the sump; and 
a controller (110, see e.g. Fig. 3 and associated text) operably coupled to the supply valve, the current sensor, the drain pump, and the water level detection system, the controller being configured to: 
measure a sump level using the water level detection system (see ¶ [0083]); 
operate the drain pump to drain the wash fluid from the sump during a drain cycle (see ¶ [0072]-[0077]); 
measure an electric current drawn by the drain pump during the drain cycle using the current sensor (see measuring motor current in ¶ [0076]-[0077] and [0081]);
determine that the sump is empty based on the electric current drawn by the drain pump dropping by a predetermined amount (see determining residual water state using motor current in ¶ [0076]-[0077] and [0081]; note also the monitoring of current at different states to determine whether or not there is water involves at least two distinct states being measured, which inherently/implicitly teaches a predetermined amount of change being determined between the two distinct states measured); and 
determine that a fault condition exists with the water level detection system (see determining water level during draining and determining an error according to abnormality in draining in ¶ [0072]),
wherein determining that the sump is empty based on the electric current drawn by the drain pump dropping by the predetermined amount comprises: 
determining a nominal electric current after initiation of the drain cycle; and determining that the electric current drawn by the drain pump drops below the nominal electric current by a predetermined current drop percentage (note the use of motor current detection is KANG is well-understood to be dependent upon such change in current being relative to water in the sump versus an empty sump, the calculated difference being readily correlated to a “percentage” difference),
wherein determining that the sump is empty based on the electric current drawn by the drain pump dropping by the predetermined amount comprises:
determining a nominal electric current after initiation of the drain cycle; and determining that the electric current drawn by the drain pump drops below the nominal electric current by a predetermined current drop threshold (note the use of motor current detection is KANG is well-understood to be dependent upon such change in current being relative to water in the sump versus an empty sump, the calculated difference being readily correlated to a “threshold” difference),
wherein the electric current drawn by the drain pump is approximated from a unit current drawn by the washing machine appliance (intended use, the configuration of KANG being fully capable of such use),
wherein the controller is further configured to: operate the supply valve to provide the wash fluid into the sump prior to the drain cycle (manifestly, wash fluid is provided prior to draining otherwise draining would not be required),
wherein the controller is further configured to: initiate a fault abatement process in response to determining that a fault condition exists with the water level detection system (see ¶ [0106] of KANG),
wherein the fault abatement process comprises: providing a user indication of the fault condition see warning sound in ¶ [0106] of KANG),
wherein the fault abatement process comprises: adjusting at least one operating parameter of the washing machine appliance (see ¶ [0077] of KANG).
KANG discloses the claimed invention including water level detection and determining fault condition (error) during draining based on water level and drain motor current, but does not expressly disclose the water level sensor being a pressure sensor or a direct control step when the sump is empty and the sump pressure exceeds a predetermined pressure threshold.
NA teaches an art-related washing machine wherein a pressure sensor (50) is used to determine water level in a sump and indicating a drain error using the pressure sensor to determine water level (see NA at ¶ [0028]-[0031]).
Because both KANG and NA teach washing machines and determining drain errors using water level sensors, it would have been obvious to one skilled in the art to substitute one water level sensor for the other to achieve the predictable result of determining an abnormality/error during draining using water level and drain motor current.  While NA does not specifically recite determining a faulty water level sensor, using either the water level sensor or drain motor current sensor to determine a fault in the other would have been routine to one having ordinary skill in the art since determining the sump is empty using drain pump motor current would clearly indicate the error lies in the water level detection.
Regarding claim 3, the electric current difference above in KANG when determining the difference between water in the drain sump and the drain sump being empty directly correlate to a difference in current and a “percentage” but KANG does not expressly disclose any percentage range.  Manifestly, the range would have been predetermined in KANG in order to determine the threshold of water in the sump vs. an empty sump.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to calculate the differences in current between a full sump vs. an empty sump to be optimized in a percentage range, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 5, neither reference discloses wherein determining that the sump is empty based on the electric current drawn by the drain pump comprises: obtaining a moving average of the electric current drawn by the drain pump; and determining that a slope of the moving average of the electric current falls below a predetermined slope.  However, absent secondary considerations such as unexpected results, the position is taken that calculating statistical averaging by determining slope of a moving average is old and known in the art and within the general knowledge and skill of one having ordinary skill in the art).
Regarding claims 8-9, the position is taken that the combination of KANG and NA above would result in a pressure above zero with an empty sump being an error reading.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711